UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1303



AMERICAN EMPLOYERS INSURANCE COMPANY,

                                             Plaintiff - Appellee,

          versus


LANA C. WEBB, Individually, t/a Lana’s Palace,

                                            Defendant - Appellant,


APPLE TREE MINING, INCORPORATED,

                                             Defendant - Appellee,

          and


JERRY WAYNE CAUDILL, Individually, t/a Lana’s
Place,

                                                         Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-96-158-A-B)


Submitted:   June 9, 1998                  Decided:   June 24, 1998


Before NIEMEYER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Lana C. Webb, Appellant Pro Se. James Hall Revere, III, William
Charles Waddell, III, WADDELL & BARNES, P.C., Newport News, Vir-
ginia; Bennett E. Bayer, Lexington, Kentucky, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Appellant appeals the district court’s grant of summary judg-

ment declaring her unable to recover under an insurance policy

issued by American Employers’ Insurance Company, and the denial of

her motion for reconsideration.           We have reviewed the record and

the   district   court’s   opinions   and     find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court.

American Employers Ins. Co. v. Webb, No. CA-96-158-A-B (W.D. Va.

Jan. 21 & Feb. 10, 1998).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                                   AFFIRMED



                                      2